Exhibit 10.11

CONSULTING AGREEMENT

CONSULTING AGREEMENT, dated as of July 31, 2008 (this “Agreement”), by and
between Wyeth, a Delaware Corporation (the “Company”), Ruffolo Consulting, LLC
(“Consulting LLC”), and Dr. Robert R. Ruffolo (“Consultant”). The Company,
Consulting LLC, and Consultant are hereinafter collectively referred to as the
“Parties” and individually as a “Party.”

The Company makes this Agreement with Consulting LLC and Consultant for the
purpose of retaining the services of Consultant. This contract is expressly made
conditional on Consultant’s assent to, and strict compliance with, all of the
terms and conditions stated below. Each of the following terms and conditions is
essential to the essence of the agreement between the Parties.

1. The term of this Agreement, and the period within which the services are to
be rendered under this Agreement, shall commence as of August 1, 2008 and,
unless terminated sooner as provided herein, shall continue during the period
ending on July 31, 2009 (the “Initial Term”); provided, that following the
Initial Term, the term of this Agreement shall continue for additional one-year
terms at the Company’s election (each, a “Subsequent Term” and, together with
the Initial Term, the “Term”). The Agreement may be terminated at any time
during the Term by any Party upon ninety (90) days prior written notice to
Consulting LLC or the Consultant, if by the Company or to the Company, if by
Consulting LLC or the Consultant; provided, that if Consultant violates the
provisions contained in paragraphs 4 or 6 below, the Company may terminate this
Agreement immediately without prior written notice to Consulting LLC or the
Consultant.

During the Term, Consultant shall be available upon reasonable notice given by
the Company to consult with and advise the Company on, and perform tasks
relating to, such matters within his expertise as the Company may reasonably
request from time to time, including but not limited to:

 

  •  

Assistance to the Company and its counsel in regard to any regulatory matters or
litigation pending during the Term or at the time of Consultant’s termination of
employment or subsequently initiated involving matters of which Consultant has
particular knowledge as a result of Consultant’s consulting relationship or
prior employment with the Company; such assistance may include, but is not
limited to, answering any inquiries the Company may have or receive regarding
the execution of Consultant’s current or past duties for the Company, acting as
a resource person in matters relevant to his knowledge and experience with the
Company, providing information and answers in response to interrogatories or
other discovery, giving sworn statements and testifying in arbitrations,
depositions and/or trials, and Consultant committing to make himself available,
upon reasonable notice, to meet with the Company and its attorneys to adequately
prepare for any and all proceedings associated with pending or threatened
litigation or arbitration involving the Company;

 

  •  

New products and/or licensing matters;

 

  •  

Candidate assessment; and

 

  •  

Transition support for a new President Research.



--------------------------------------------------------------------------------

Consultant’s services hereunder shall be on an as needed basis at the direction
of the Chief Executive Officer of the Company or his designee and Consultant
shall devote such time to performance of his services hereunder as shall be
required to accomplish the tasks and duties assigned to him; provided, however,
that Consultant’s services shall be limited to no more than 20% of the average
level of services performed by him over the thirty-six (36) months prior to his
termination of employment with the Company.

2. During the Initial Term, the Company will pay to Consulting LLC consulting
fees consisting of $25,000 per month for Consultant’s services hereunder. During
each Subsequent Term, as applicable, the Company will pay to Consulting LLC
consulting fees for Consultant’s services hereunder at a mutually agreed upon
daily rate for actual services rendered on an as needed basis. Consulting fees
shall be paid by the Company to Consulting LLC monthly in arrears no later than
the end of each month during the Initial Term and the end of the month following
each month for which services were performed during any Subsequent Term. In
addition, the Company shall reimburse Consulting LLC for all reasonable and
necessary expenses actually incurred by Consultant directly in connection with
the business affairs of the Company and the performance of his services
hereunder, upon presentation of proper receipts or other proof of expenditure
and subject to such reasonable guidelines, reporting requirements or limitations
communicated by the Company to Consultant in advance of the incurrence of any
such expenditures. Consultant shall also be entitled to receive, as a separately
identified payment an annual, incentive compensation award for 2008 (pro-rated
for the period of Consultant’s employment with the Company during 2008), in an
amount determined by the Compensation and Benefits Committee of Board of
Directors of the Company in its sole discretion, in accordance with the terms of
the Company’s Executive Incentive Plan. Such award, if any, shall be paid to
Consultant in a lump sum in 2009 at the same time as the Company’s named
executive officers are paid their 2008 annual cash incentive awards under the
Executive Incentive Plan (typically February of 2009).

3. In the performance of his services, Consultant’s relationship to the Company
shall be solely that of an independent contractor to provide services. In this
capacity, Consultant will not be an employee of the Company and the Company will
not be responsible for withholding federal income or social security taxes from
the fees paid.

4. During the Term, Consultant shall not, directly or indirectly, (i) solicit or
encourage any employee of the Company to leave the employment of the Company or
(ii) solicit or otherwise attempt to establish for himself or any other person,
firm or entity any business relationship, respecting any business that is one of
the businesses conducted by the Company or reasonably related thereto, with any
person, firm or entity which, at any time during the Term is or during the
twelve-month period preceding the date of the Consultant’s termination of
employment, was a significant customer, client or distributor of the Company (in
each case, excluding any end-user of a Company product (e.g. retail customer or
client)) or any of its subsidiaries, except during the Term with and on behalf
of the Company.

 

2



--------------------------------------------------------------------------------

5. At no time (whether during the Term or at any time thereafter), shall
Consultant, directly or indirectly, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity, any Confidential Information
pertaining to the business of the Company or any of its affiliates, except
(i) during the Term, in the business of and for the benefit of the Company, or
(ii) when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Consultant to divulge, disclose or
make accessible such information. For purposes of this Agreement, “Confidential
Information” shall mean any trade secret or other non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates, that, in any case, is not otherwise available to the public (other
than by Consultant’s breach of the terms hereof) or known to persons in the
industry generally.

6. During the Term, Consultant shall not, directly or indirectly, engage in,
become employed by, serve as an agent or consultant to, or become a partner,
principal or stockholder of any partnership, corporation or other entity that
directly or indirectly competes with the business of the Company or any of its
subsidiaries in any county within the United States or any comparable
geographical area outside the United States in which the Company or any of its
subsidiaries is then engaged in such business; provided that the Consultant’s
passive ownership of less than 1% of the outstanding voting shares of any
publicly traded company, which otherwise would be prohibited under this
Section 6, shall not constitute competition with the Company.

7. In performing services under this Agreement, Consultant agrees to comply with
provisions of the Company’s Code of Conduct, including, without limitation, the
Company’s Securities Transactions Policy (the “Policy”). Without limiting the
applicability of the preceding sentence, Consultant also acknowledges and agrees
that until August 31, 2008, Consultant shall be subject to the requirement to
obtain pre-clearance before engaging in any transaction involving Wyeth
Securities (as defined in the Policy) as though he were a Senior Executive and
Director (as defined in the Policy).

8. At the end of the Term, (i) Consultant shall return to the Company all
documents, materials or information provided to or developed by Consultant in
connection with Consultant’s performance under this Agreement or certify in
writing as to their destruction and (ii) the Company shall promptly pay to
Consulting LLC all consulting fees for services properly rendered by Consultant
hereunder and reimburse Consulting LLC for all expenses properly incurred by
Consultant hereunder, in each case, prior to the end of the Term, provided
Consulting LLC or Consultant properly submits and documents in one or more
invoices, as required herein, such services and expenses. After payment for all
services properly rendered hereunder and reimbursement for all expenses properly
incurred hereunder prior the end of the Term, the Company shall have no further
obligation hereunder and neither Consulting LLC nor Consultant shall not be
entitled to any severance or termination pay or damages for termination of this
Agreement.

 

3



--------------------------------------------------------------------------------

9. This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of New Jersey
without giving effect to the conflict of laws rules thereof to the extent that
the application of the law of another jurisdiction would be required thereby.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect applicable to disputes involving
independent contractors. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided that Consulting LLC and Consultant shall
be entitled to seek specific performance of Consulting LLC’s and the
Consultant’s right to be paid until the end of the Term during the pendency of
any dispute or controversy arising under or in connection with this Agreement.
In the determination of the arbitrator’s award, the process shall follow the
rules for “baseball arbitration”, as follows: each Party to the dispute or
controversy shall submit to the arbitrator and exchange with each other, within
the time agreed by the Parties or prescribed by the arbitrator, written
proposals, with each such Party’s last, best offer for the amount of money
damages they would offer or demand, respectively, in settlement of all issues
subject to the dispute or controversy. In rendering the award, the arbitrator
shall be limited to selecting only one of the two proposals submitted by the
Parties, and the Parties to such dispute or controversy shall be required to
accept the determination of the arbitrator, without rights to appeal such
determination. In selecting the arbitrator, each of the Company and Consulting
LLC or Consultant would select one person to serve as arbitrator, who would have
to be accepted by the other Party (such acceptance not to be unreasonably
withheld). Once the two arbitrators had been selected, they would select a third
arbitrator, who would have no affiliation to either of them or either party. And
such third arbitrator shall be the arbitrator who determines the claim presented
for arbitration.

10. It is the desire of the Parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under applicable law. In the event
that any one or more of the provisions of this Agreement shall be or become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. In the event that any provision of this Agreement is invalid,
illegal or unenforceable in accordance with its terms, Consulting LLC, the
Consultant and the Company agree that such provisions shall be reformed to make
such sections enforceable, in a manner which provides the Company with the
maximum rights permitted at law. This Agreement may not be modified or amended
except by a written document signed by an authorized person on behalf of each
Party.

11. This written Agreement constitutes the entire and complete agreement between
the Parties concerning the services described herein. This Agreement supersedes
all prior and collateral communications and understandings between the Parties
with respect to the consulting services. It is agreed that there are no terms,
conditions or understandings relating to the consulting relationship other than
as set forth herein. For the avoidance of doubt, the parties agree and
acknowledge that the restrictive covenants contained herein are in addition to,
and shall be construed to supplement rather than supplant any restrictive
covenants contained in any agreement entered into by and between the Company and
the Consultant prior to the date hereof in connection with the Consultant’s
provision of services as an employee or otherwise to the Company and
accordingly, the covenants contained herein shall not be interpreted to modify,
alter or amend any such prior restrictive covenant.

 

4



--------------------------------------------------------------------------------

12. It is agreed that no failure or delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder. No Party may
assign or transfer, in whole or in part, any of its rights, obligations or
duties under this Agreement.

13. Notices under this Agreement shall be transmitted to the address for notices
specified below or such other address as a Party shall designate to the other
Party in writing. Notices shall be deemed to have been given as of the date such
notice is (a) delivered to the Party intended, (b) delivered to the then
designated address of the Party intended, or (c) sent by nationally recognized
overnight courier or by United States Certified Mail, return receipt requested,
postage prepaid and addressed to the then designated address of the Party
intended.

Wyeth

Five Giralda Farms

Madison, New Jersey 07940

Telephone: 973-660-5000

Attention: Senior Vice President - Human Resources

Consultant and Consulting LLC

The last address for Consultant on the Company’s books.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be executed as of the date first written above.

 

WYETH By:  

/s/    Mikael Dolsten

Name:   Mikael Dolsten, M.D., Ph.D. Title:  

President, Wyeth Research & Development and

Senior Vice President, Wyeth

RUFFOLO CONSULTING, LLC By:  

/s/    Robert R. Ruffolo

Name:   Dr. Robert R. Ruffolo Title:  

/s/    Robert R. Ruffolo

Name:   Dr. Robert R. Ruffolo

 

6